Petition for habeas corpus filed June 15, 1926, shows that two separate complaints charging burglary were filed before H.M. Young, justice of the peace, Durant district, Bryan county, against petitioner, both of said offenses alleged to have been committed May 9, 1926, one for entering the W.B. Petty furniture store, in Durant, and one for entering the F.J. Harle jewelry store, in Durant. The committing *Page 99 
magistrate fixed the bail in each case in the sum of $5,000. It is further alleged that said petitioner is not guilty of either of said offenses; that the evidence is insufficient to show probable cause. It is further alleged that the bond so fixed in each case is excessive, and the petition prays that, in case the writ is denied, the court reduce said appearance bond to a reasonable amount. On the same day the petition for the writ was denied, the court further ordered and adjudged that petitioner be allowed appearance bond in each case in the sum of $2,000. It is further ordered, upon the agreement of counsel for petitioner and the state, that the said bonds be approved by Walter J. Turnbull, county attorney of said county, and that upon the giving and approval of said bond in each case, conditioned as provided by law, the said petitioner, if not held upon any other charge, be discharged from custody.